In an action to recover damages for breach of a contract of bailment, plaintiff appeals: (1) from an order of the Supreme Court, Queens County, dated November 15, 1962, which denied its motion to vacate the dismissal of its complaint at Trial Term and the judgment of dismissal entered thereon; and (2) from an order of said court, dated January 30, 1963, which denied its motion for leave to renew the original motion. Order of November 15, 1962 reversed, without cost, in the exercise of discretion; motion granted; dismissal and judgment vacated; and action directed to be restored to the Ready Calendar of the Supreme Court, Queens County, for trial. Appeal from order of January 30, 1963 dismissed as academic. In the light of counsel’s actual engagement in the trial of an action in the Supreme Court, New York County, and of the willingness of opposing counsel to adjourn the trial for 10 days, dismissal of the complaint constituted an improvident exercise of discretion. [For prior appeal in this action, see 8 A D 2d 951.] Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur. [37 Misc 2d 102.]